Citation Nr: 0924127	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myasthenia gravis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1944 to June 1946 
and from August 1950 to October 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See also 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's myasthenia gravis was not present in service or 
for decades following his active duty separation, and it is 
not causally related to active service. 


CONCLUSION OF LAW

The Veteran's myasthenia gravis was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself within 
one year of the end of the Veteran's service; myasthenia 
gravis is one of the chronic conditions subject to this 
presumption.  38 C.F.R. §§ 3.307, 3.309.  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service connection for myasthenia gravis.  Specifically, 
he alleges that symptoms of this disease first manifested 
themselves during service, but his illness at the time was 
misdiagnosed.  A grant of service connection for the 
Veteran's myasthenia gravis is not warranted, however, 
because there is no showing that this disorder resulted from 
his service.

The Veteran's service treatment records do not indicate that 
he was treated for myasthenia gravis.  The Veteran had two 
periods of service, the first from 1944 to 1946, and the 
second from 1950 to 1952.  In his first period of service, 
the Veteran was treated for gastrointestinal problems related 
to a hookworm.  (For reasons unclear, however, he was awarded 
service connection for an ulcer in a 1947 rating action, 
although assigned a non-compensable evaluation.)  Upon 
returning to active duty in August of 1950, the Veteran 
stated that he was free from all bodily ailments.  A physical 
examination conducted at that time found him free of any 
symptoms that would comport with his current disease.  An 
August 1952 exam found the Veteran to be suffering from a 
duodenal ulcer, and he was honorably discharged by reason of 
physical disability.  His physical examination at separation 
did not indicate any ailments beyond his ulcer.  The earliest 
post-service records containing any mention of myasthenia 
gravis are dated after 2000.  

The Veteran claims that the symptoms that led to his 
hospitalization and treatment in service were similar to 
those that led to his being diagnosed with myasthenia gravis 
in 2005.  Further, the Veteran claims that the illnesses he 
suffered during service are related to his present myasthenia 
gravis, but they were misdiagnosed at the time.  A review of 
the record shows that this is not the case.  In service, the 
Veteran was treated for symptoms and complaints medically 
diagnosed as caused by hookworm and an ulcer.  He is not 
competent to establish his in-service complaints were 
manifestations of myasthenia gravis or anything else, and 
therefore, his contentions in this regard do not serve to 
establish his entitlement to benefits.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran did submit a letter from Dr. Mohammad Yunus, a 
private physician, relating to his claim.  Dr. Yunus wrote 
that he was treating the Veteran for myasthenia gravis, which 
he described as a grave permanent condition of the nervous 
system.  He went on to state: "Because of the complexity of 
the nervous system, it is impossible to say definitely the 
degree of disability, however, all indications in this case 
point directly to the stress he endured during his 
experiences in WWII and Korea."  Dr. Yunus did not provide 
any further information on this treatment or diagnosis.  

In reviewing this statement, it must be noted, that it is not 
clear what point Dr. Yunus wishes to make.  To establish 
service connection, the evidence must show the disability was 
incurred in service.  This statement appears to address the 
level of impairment ("degree of disability"), a question 
not at issue until service connection is established.  
Likewise, the statement lacks any explanation for whatever 
conclusion it was trying to make, and fails to cite any 
finding from the Veteran's established medical history to 
support it.  It certainly does not suggest any documented in-
service illness or complaints were misdiagnosed, or early 
manifestations of, myasthenia gravis.  Given this, the Board 
considers the statement to be of no probative value.  

The Veteran underwent a VA examination in September 2007.  
The VA examiner noted he had thoroughly reviewed the 
Veteran's medical record, observed that the Veteran's 
myasthenia gravis did not manifest itself until 50 years 
after the Veteran's military service, and noted the Veteran 
had a normal and natural aging process of his mental 
facilities.  As to the etiology of myasthenia gravis, the 
examiner considered it would be speculative to conclude that 
there was a cause and effect relationship between the 
Veteran's military service and the disability.  Although not 
stating why it would be speculative, this opinion clearly 
does not endorse the conclusion that the claimed disability 
was incurred in service.  Indeed, the examiner specifically 
notes the disability was not manifested until a half century 
after service, and that the Veteran experienced a normal 
aging process.  While this statement is not a model medical 
opinion for VA purposes, since it acknowledges a review of 
the Veteran's medical history, and its conclusions are 
consistent with that history, it carries some evidentiary 
weight.  

In view of this opinion, together with the absence of medical 
or otherwise competent evidence showing the presence of the 
claimed disability in service, or until 50 years after 
service, (the latter fact which itself may be considered in 
evaluating the claim), the Board finds that myasthenia gravis 
was not incurred in service, nor may it be presumed to have 
been so incurred.  Accordingly service connection for 
myasthenia gravis is not established and the appeal is 
denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2005 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A January 
2007 letter to the Veteran satisfied the heightened 
requirements of the Dingess case.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirement 
of the VCAA applies to all five elements of a service 
connection claim).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment records 
and records of his post-service VA treatment.  Private and VA 
medical opinions also were associated with the claims file.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for myasthenia gravis is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


